NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                 DAVID RODRIGUEZ, Petitioner/Appellee,

                                        v.

              MICHELLE REYNOLDS, Respondent/Appellant.

                           No. 1 CA-CV 21-0044 FC
                                FILED 10-7-2021


           Appeal from the Superior Court in Maricopa County
                           No. FC2020-093875
                The Honorable Marvin L. Davis, Judge

                                  AFFIRMED


                                   COUNSEL

Alongi Law Firm, PLLC, Phoenix
By Thomas P. Alongi
Counsel for Respondent/Appellant

The Sampair Group, PLLC, Glendale
By Patrick S. Sampair
Counsel for Petitioner/Appellee
                       RODRIGUEZ v. REYNOLDS
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge David B. Gass and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1           Michelle Reynolds (“Mother”) appeals the superior court’s
legal decision-making and parenting time orders. For the following
reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2             Mother and David Rodriguez (“Father”) married in 2012 and
have three minor children together. The year they married, Father pled
guilty to a misdemeanor domestic violence assault against Mother and
completed a required domestic violence program. In 2020, the parties
separated. Mother obtained an order of protection against Father, who did
not contest it. Father then petitioned for dissolution of the marriage.

¶3            At the dissolution trial, both parties testified about Father’s
2012 conviction for assaulting Mother. Mother also testified Father verbally
abused her in the years that followed. Father denied Mother’s allegations
and stated he did not challenge the order of protection because he had no
desire to verbally communicate with Mother. Father acknowledged he and
Mother often argued in front of the children. Both parties stated they called
law enforcement on several occasions, but no other arrests after 2012 were
made.

¶4           In the court’s decree, it noted it considered each of the
children’s best-interests factors enumerated in A.R.S. § 25-403(A).
Regarding domestic violence, the court twice referenced plural “acts” of
domestic violence, but also made a specific finding that Father had
committed only one act of domestic violence against Mother back in 2012.
Based upon its finding of one domestic violence act, the court took two
further steps in its analysis: (1) the legal decision-making preclusion
analysis under A.R.S. § 25-403.03(A); and (2) the rebuttable presumption
legal decision-making analysis under A.R.S. § 25-403.03(E). The court
awarded the parties joint legal decision-making authority and equal
parenting time based upon the children’s best interests.



                                     2
                        RODRIGUEZ v. REYNOLDS
                          Decision of the Court

¶5           Mother moved to amend the judgment. The court corrected
an allocation of expenses, but otherwise denied the motion. This timely
appeal followed. We have jurisdiction under Article 6, Section 9, of the
Arizona Constitution and A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶6            Mother challenges the superior court’s award of joint legal
decision-making authority and equal parenting time, as well as its denial of
her motion to amend the judgment. Mother argues the court erred by failing
to explain why its ruling was in the children’s best interests. Mother also
contends the court misapplied A.R.S. § 25-403.04 and multiple subsections
of A.R.S. § 25-403.03.

¶7             We will affirm the superior court’s legal decision-making and
parenting time orders absent an abuse of discretion. Engstrom v. McCarthy,
243 Ariz. 469, 471, ¶ 4 (App. 2018). An abuse of discretion occurs either
“when the record does not support the court’s decision” or “when the court
commits an error of law in reaching a discretionary decision.” DeLuna v.
Petitto, 247 Ariz. 420, 423, ¶ 9 (App. 2019). “We accept the [superior] court’s
findings of fact unless they are clearly erroneous but review conclusions of
law and the interpretation of statutes de novo.” Id.

  I.   Legal Decision-Making Authority and Parenting Time

¶8             A.R.S. § 25-403(A) requires the superior court to award legal
decision-making authority and parenting time based upon the children’s
best interests. See Hays v. Gama, 205 Ariz. 99, 102, ¶ 18 (2003) (stating that
the children’s best interests are paramount). In doing so, the court must
consider each of the eleven factors listed in A.R.S. § 25-403(A). When legal
decision-making authority or parenting time is contested, as it is here, the
court must “make specific findings on the record” for each factor, including
“the reasons for which the decision is in the best interests of the child[ren].”
A.R.S. § 25-403(B).

¶9            Mother concedes the superior court made sufficiently
detailed factual findings but argues it failed to explain why its legal
decision-making and parenting time orders were in the children’s best
interests. We disagree. The court stated that its decision was based upon
the statutory factors it considered, including specific findings such as the
children “have loving relationships and strong bonds with both parents,”
and the children being “well[-]adjusted to each parent’s home.” Mother has
failed to show error.



                                       3
                        RODRIGUEZ v. REYNOLDS
                          Decision of the Court

 II.   Domestic Violence Under A.R.S. § 25-403.03

¶10            A.R.S. § 25-403(A)(8) requires the superior court to determine
whether there has been domestic violence or child abuse under A.R.S.
§ 25-403.03. “If the court determines that a parent who is seeking . . . legal
decision-making has committed domestic violence against the other parent,
there exists a rebuttable presumption that an award of . . . decision-making
to the parent who committed the act of domestic violence is contrary to the
child’s best interests.” A.R.S. § 25-403.03(D). If the court also determines
that either (1) an act of domestic violence was significant pursuant to
§ 13-3601, or (2) there has been a significant history of domestic violence, the
court is precluded from awarding the offending parent joint legal
decision-making authority. A.R.S. § 25-403.03(A). See generally DeLuna, 247
Ariz. at 421, ¶ 1 (holding A.R.S. § 25-403.03(A) and (D) require different
analyses regarding legal decision-making authority).

¶11           As noted, supra ¶ 4, though the court twice referenced “acts”
of domestic violence in the decree, the court found that “Father has
committed an act of domestic violence, which occurred in 2012” and that
“no further acts of domestic violence have been committed [by Father] since
2012.” The court thus found only a single act of domestic violence occurred.
Consequently, the court’s subsequent mischaracterization in its analysis as
to whether there existed “a history of significant domestic violence,” rather
than “a significant history of domestic violence,” did not affect the court’s
ruling. Though a single act of domestic violence may well be significant, a
single act by itself is not necessarily evidence of a significant history of
domestic violence. The court’s mischaracterization of the statutory
language, though error, was harmless. See State v. Morris, 215 Ariz. 324, 335,
¶ 44 (2007) (errors not effecting the outcome are harmless); Black v. Black,
114 Ariz. 282, 284 (1977) (applying harmless error in a family law case).

¶12           The court appropriately considered whether Father’s single
act of domestic violence in 2012 was significant. The court applied the
following test, defining significance as “a product of three factors: (1) [t]he
seriousness of the particular incident of domestic violence, (2) the frequency
or pervasiveness of the domestic violence, (3) and the passage of time and
its impact.”

¶13           Mother concedes the significance test applied to Father’s single
act of domestic violence in 2012 “is popular, universally applied across the
local family court bench, and facially reasonable,” but argues its illegality
because it does not appear in Title 25 or any published Arizona opinion. Be
that as it may, there is no statutory definition of significant in this context,


                                       4
                       RODRIGUEZ v. REYNOLDS
                         Decision of the Court

and the superior court is left with “discretion to weigh the evidence and
determine the degree of the domestic violence’s ‘significance’ for the
purpose of § 25-403.03(A).” DeLuna, 247 Ariz. at 424, ¶ 15. This court
previously “agree[d] these factors seem reasonable” for defining significant
in the context of domestic violence. Id. at n.6. And, while we acknowledge
there may be other reasonable approaches, the test the court applied here
was not inappropriate and was within its discretion. Mother has shown no
error.

III.   Rebuttable Presumption Under A.R.S. § 25-403.03(D)

¶14             As noted, supra ¶ 10, once the superior court found domestic
violence had occurred, there existed “a rebuttable presumption that [any]
award of . . . legal decision-making to the parent who committed the act of
domestic violence [was] contrary to the child’s best interests.” A.R.S.
§ 25-403.03(D). A.R.S. § 25-403.03(E) sets forth six factors the court must
consider in determining whether the rebuttable presumption has been
overcome.

¶15            Here, the court appropriately considered each statutory factor
and concluded Father had overcome the presumption, in part, because of
Father’s relationship with the children, completion of a domestic violence
program, and completion of a parenting class. Because the record contains
sufficient evidence to support the court’s findings and conclusions, Mother
has failed to show error.

IV.    Substance Abuse Under A.R.S. § 25-403.04

¶16          Mother’s final contention is that the court misread A.R.S.
§ 25-403.04(A), which requires the superior court to determine whether “a
parent has abused drugs or alcohol or has been convicted of any drug
offense under title 13, chapter 34 or any violation of § 28-1381, 28-1382 or
28-1383 within twelve months before the petition or the request for legal
decision-making or parenting time is filed.” (Footnote omitted.) If the court
so finds, “there is a rebuttable presumption that sole or joint legal
decision-making by that parent is not in the child’s best interests.” Id.

¶17          More specifically, Mother contends the “twelve-month”
window contemplated within the statute applies only to a criminal
conviction, while any alcohol or drug abuse should be considered beyond
the same twelve months.

¶18          Regardless, the distinction makes no difference here. Though
the court noted the absence of testimony “indicating that any of Father’s


                                     5
                       RODRIGUEZ v. REYNOLDS
                         Decision of the Court

alleged abuse of alcohol or marijuana occurred within twelve months of the
filing of the Petition in this matter,” the court ultimately found Father had
neither “abused drugs or alcohol” during any period of time, nor “was [he]
convicted of [any drug] offense.” Although conflicting evidence was
presented, record evidence supports the court’s factual findings. We will
not reweigh the evidence or reassess the credibility of witnesses. See Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App. 2002). Mother
has shown no error.

¶19           Finally, because the court did not err (other than a harmless
error in misquoting a statute), Mother’s argument that the court erred in
denying her motion to amend judgment likewise fails. Both Mother and
Father request attorney’s fees and costs on appeal. After considering the
parties’ financial resources and the reasonableness of positions, in the
exercise of our discretion we deny both requests pursuant to A.R.S.
§ 25-324. Father is awarded his taxable costs upon compliance with ARCAP
21.

                              CONCLUSION

¶20         We affirm the superior court’s award of joint legal
decision-making authority and equal parenting time.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        6